11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Burnell Jackson,                                    * From the 441st District
                                                      Court of Midland County,
                                                      Trial Court No. CR40141.

Vs. No. 11-13-00145-CR                              * May 30, 2013

The State of Texas,                                 * Per Curiam Memorandum Opinion
                                                      (Panel consists of: Wright, C.J.,
                                                      McCall, J., and Willson, J.)

     This court has inspected the record in this cause and concludes that the appeal should be
dismissed for want of jurisdiction. Therefore, in accordance with this court’s opinion, the
appeal is dismissed.